Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/359663, filed on July 7, 2016, is acknowledged. This examination is based on the priority date as of July 7, 2016.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually 

Mathematical concepts recited in the claims include:
“compare, for each chemical pair of the plurality of chemical pairs, values of at least two datatypes of the candidate chemical to values of the at least two datatypes of the respective one of the plurality of control chemicals in the chemical pair to generate a similarity score for each of the at least two datatypes of each chemical pair” (claim 21);
“convert, for each similarity score for each of the at least two datatypes of each chemical pair, the similarity score to a likelihood value indicating a likelihood that the candidate chemical and the respective one of the plurality of control chemicals included in the corresponding chemical pair share a binding target based on the respective one of the at least two datatypes” (claim 21);
“determine, for each chemical pair, a total likelihood value based on the respective likelihood values for each of the at least two datatypes of the chemical pair” (claim 21);
“to generate the similarity score for each of the at least two datatypes of each chemical pair using at least one of a Pearson correlation calculation, a Jaccard index calculation, an atom- pair calculation, or a Tanimoto calculation” (claim 24);
“to determine, for each chemical pair, the total likelihood value by combining the individual likelihood values for each of the at least two datatypes of the chemical pair” (claim 25);

“comparing, by the one or more processors, for each chemical pair of the plurality of chemical pairs, values of at least two datatypes of the candidate chemical to values of the at least two datatypes of the respective one of the plurality of control chemicals in the chemical pair to generate a similarity score for each of the at least two datatypes of each chemical pair” (claim 27);
“converting, by the one or more processors, for each similarity score for each of the at least two datatypes of each chemical pair, the similarity score to a likelihood value indicating a likelihood that the candidate chemical and the respective one of the plurality of control chemicals included in the corresponding chemical pair share a binding target based on the respective one of the at least two datatypes” (claim 27);
“determining, by the one or more processors, for each chemical pair, a total likelihood value based on the respective likelihood values for each of the at least two datatypes of the chemical pair” (claim 27);
“generating the similarity score for each of the at least two datatypes of each chemical pair using at least one of a Pearson correlation calculation, a Jaccard index calculation, an atom-pair calculation, or a Tanimoto calculation” (claim 30);

“determining, for each chemical pair, a weighting factor for the individual likelihood values for each of the at least two datatypes of the chemical pair, prior to combining the individual likelihood values for each of the at least two datatypes of the chemical pair to determine the total likelihood value of the chemical pair” (claim 32);
“comparing, for each chemical pair of the plurality of chemical pairs, values of at least two datatypes of the candidate chemical to values of the at least two datatypes of the respective one of the plurality of control chemicals in the chemical pair to generate a similarity score for each of the at least two datatypes of each chemical pair” (claim 33);
“converting, for each similarity score for each of the at least two datatypes of each chemical pair, the similarity score to a likelihood value indicating a likelihood that the candidate chemical and the respective one of the plurality of control chemicals included in the corresponding chemical pair share a binding target based on the respective one of the at least two datatypes” (claim 33);
“determining, for each chemical pair, a total likelihood value based on the respective likelihood values for each of the at least two datatypes of the chemical pair” (claim 33);
“generating the similarity score for each of the at least two datatypes of each chemical pair using at least one of a Pearson correlation calculation, a Jaccard index calculation, an atom-pair calculation, or a Tanimoto calculation” (claim 36);

“determining, for each chemical pair, a weighting factor for the individual likelihood values for each of the at least two datatypes of the chemical pair, prior to combining the individual likelihood values for each of the at least two datatypes of the chemical pair to determine the total likelihood value of the chemical pair” (claim 38);

Mental processes recited in the claims include:
“establish a plurality of chemical pairs, each chemical pair including a candidate chemical and a respective one of a plurality of control chemicals” (claim 21);
“identify that the candidate chemical is predicted to bind to the first binding target based on the total likelihood values of the plurality of chemical pairs” (claim 21);
“to store at least one data structure comprising values for each of the at least two datatypes of the plurality of control chemicals” (claim 22);
“comprises information relating to one of a chemical efficacy, a post-treatment transcriptional responses, a chemical structure, a reported adverse effect; bioassay results, a chemogenomic fitness score, or a known binding target" (claim 23);
“establishing, by one or more processors coupled to memory, a plurality of chemical pairs, each chemical pair including a candidate chemical and a respective one of a plurality of control chemicals” (claim 27);
“ identifying, by the one or more processors, that the candidate chemical is predicted to bind to the first binding target based on the total likelihood values of the plurality of chemical pairs” (claim 27);
“storing in the memory at least one data structure comprising values for each of the at least two datatypes of the plurality of second chemicals” (claim 28);
“comprises information relating to one of a chemical efficacy, a post-treatment transcriptional responses, a chemical structure, a reported adverse effect; bioassay results, a chemogenomic fitness score, or a known binding target” (claim 28);
“establishing a plurality of chemical pairs, each chemical pair including a candidate chemical and a respective one of a plurality of control chemicals, each of the plurality of control chemicals known to bind with a first binding target” (claim 33);
“identifying that the candidate chemical is predicted to bind to the first binding target based on the total likelihood values of the plurality of chemical pairs” (claim 33);
“storing in the memory at least one data structure comprising values for each of the at least two datatypes of the plurality of control chemicals” (claim 34);
“comprises information relating to one of a chemical efficacy, a post-treatment transcriptional responses, a chemical structure, a reported adverse effect; bioassay results, a chemogenomic fitness score, or a known binding target” (claim 35);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further (Step 2A Prong One: Yes).

Claim 21 recites “a system” comprising “one or more processors coupled to memory, the one or more processors configured to”; claim 22 recites “the memory is further configured to store”; claim 24, 25, 26 each recites “one or more processors are further configured to”; claim 27 recites “A computer-implemented method” and “by (the) one or more processors coupled to memory” multiple times; claim 28 recites “storing in the memory”; claim 33 recites “A non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by one or more processors, cause the one or more processors to perform a method”, which sounds like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-8, 17-18, 20-21, 48-49, 52, 73-75, 82 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere implementations of the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hizukuri ("Predicting target proteins for drug candidate compounds based on drug-induced gene expression data in a chemical structure-independent manner", BMC MEDICAL GENOMICS, vol. 8, no. 82, 18 December 2015 (2015-12-18), pages 1-10), and further in view of Nidhi ("Prediction of Biological Targets for Compounds Using Multiple-Category Bayesian Models Trained on Chemogenomics Databases", JOURNAL OF CHEMICAL INFORMATION AND MODELING, vol. 46, no. 3, 1 May 2006 (2006-05-01), pages 1124-1133), and Zhang ("Learning weighted naive bayes with accurate ranking", Proceedings of the 4th IEEE International Conference on Data Mining (ICDM 2004) 1–4 November 2004 Brighton UK, pp. 567-570, 2004).
.
Claim 21 is directed to “A system for analyzing chemical data” comprising one or more processors coupled to memory, the one or more processors configured to:
establish a plurality of chemical pairs, each chemical pair including a candidate chemical and a respective one of a plurality of control chemicals, each of the 
compare, for each chemical pair of the plurality of chemical pairs, values of at least two datatypes of the candidate chemical to values of the at least two datatypes of the respective one of the plurality of control chemicals in the chemical pair to generate a similarity score for each of the at least two datatypes of each chemical pair; 
convert, for each similarity score for each of the at least two datatypes of each chemical pair, the similarity score to a likelihood value indicating a likelihood that the candidate chemical and the respective one of the plurality of control chemicals included in the corresponding chemical pair share a binding target based on the respective one of the at least two datatypes; 
determine, for each chemical pair, a total likelihood value based on the respective likelihood values for each of the at least two datatypes of the chemical pair; 
and identify that the candidate chemical is predicted to bind to the first binding target based on the total likelihood values of the plurality of chemical pairs.

Regarding claim 21, Hizukuri teaches a computing system to analyze chemical data implicitly: “we propose a new method to predict target proteins of drug candidate compounds, termed the “transcriptomic approach,” which is based on drug-induced
gene expression data in CMap with a machine learning classification technique.” (page 2, left column, line 23-27). Further, Hizukuri teaches:
comparing compounds with known targets against query compounds: “We attempted to solve the problem of compound target prediction by supervised classification, which consists of the following two steps. First, a classifier for discriminating interacting compound–protein pairs from the other pairs is learned based on partially known compound–protein interactions. Second, the learned classifier is applied to new compound–protein pairs, and high scoring compound–protein pairs are predicted to be candidates for interacting pairs. In this study, this method is referred to as the “classification method.”  (page 3/10, col. 1, paragraph 5);
“Given a training set of nx × ny compound–protein pairs (xi, yj) (i = 1⋯nx; j = 1,⋯ny), f(x ', y ') should be estimated to predict whether a compound x’ interacts with a protein y’. (page 3/10, col. 2, paragraph 2);

Generate similarity score between compound pairs based on compound structures: “The chemical structure similarity scores of compound pairs were evaluated with generalized Jaccard coefficients.” (page 2/10, col. 2, paragraph 3);
Generate similarity score between compound pairs based on gene expression: “The gene expression similarities of compounds and of proteins (hereafter referred to as “compound expression similarities” and “protein expression similarities,” respectively) were evaluated by using Pearson’s correlation coefficients on the row and column profiles of the gene expression matrix, respectively. The expression profile of each compound is a real-valued feature 
--
--
Predict binding of compound to the peptide target and evaluated the performance using the receiver operating characteristic (ROC) curve and precision-recall (PR) curve. (page 3, col 2, last paragraph).

Hizukuri does not teach calculating the total likelihood value, Nidhi teaches calculating a total likelihood value. Specifically, Nidhi disclose a method for predicting biological targets of compounds using a multiple category Bayesian model trained on a chemogenomic database. In these models, the probabilities (i.e. likelihood) of individual events are multiplied, resulting in a combined probability (page 1125, column 1, paragraph 2 - page 1126, column 2, paragraph 3; page 1130, column 2, paragraph 2 - page 1131, column 1, paragraph 2; page 1131, column 2, paragraph 4), which is equivalent to a total likelihood value recited in claim 1 par c, d.

Regarding claim 22, Hizukuri teaches using the drug-induced gene expression dataset (CMap, page 2, col 1 section “Methods”/”Drug-induced gene expression data”) and the compound chemical structure dataset (ChemBank used by the CMap, page 2, col 2 section “Methods”/”Compound chemical structures and protein amino acid Sequences”). These datasets are stored in  the local disk implicitly. 

Regarding claim 23, Hizukuri teaches using the post-treatment transcriptional response (CMap, drug-induced gene expression dataset, as discussed in claim 22), the chemical structure dataset (ChemBank, as discussed in claim 22), and the known binding target (as discussed in claim 21.a.).

Regarding claim 24, Hizukuri teaches generating similarity scores as discussed in claim 21.b.

Regarding claim 25 and claim 26, Nidhi disclose implementation uses the sum of the log values of the individual feature probabilities. Given n features for a compound, the combined estimation, Pcombined, is calculated as follows:
P(combined) = log[Pfinal(activejF1)] + log[Pfinal(activejF2)]...+ log[Pfinal(activejFn)]. (7)

Where the P(active) is the probability a compound is active against a target (binding target).  (page 1126, col 1,  line 14-27). The “feature” here are the different datasets describing the compounds.
Nidhi does not teach a weighted factor for the different datatypes that leads to the likelihood values. Zhang teaches the weighted Naïve Bayes that weight attributes ( here corresponds to the datatypes) differently (page 567, section “Abstract” and col 2, paragraph 3-4). 

Claims 27-32 are similar to claims 21-26 respectively, the difference between these two group lies in that claims 21-26 applied as a computing system while claims 27-32 applied as a computer-implemented method. Claims 27-32 are rejected similarly as set forth above regarding claims 21-26.

Claims 33-38 are similar to claims 21-26 respectively, the difference between these two group lies in that claims 21-26 applied as a computing system while claims 33-38 applied as a program product (stored in a computer-readable medium). Claims 33-38 are rejected similarly as set forth above regarding claims 21-26.

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Nidhi’s method of converting similarity to likelihood values and Zhang’s weighting factors for each contributing feature (dataset), and combine it with Hizukuri’s system of estimating compound pair similarity, to achieve the claimed inventions, and expected to be successful. Because both Hizukuri and Nidhi are about predicting compound binding to target via the Naïve Bayes classification method and they both succeeded, and Zhang technically enhance the Naïve Bayes classifiers with weighting factors for different datatypes and also succeeded.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631